Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In response to applicant’s amendment dated 10/18/2022. The following action is taken:The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 9 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims  1 and 10 of U.S. Patent No. 11,265,000. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations cited in claims of the present applications are present and encompassed by the corresponding limitations in the patent claims as shows bellow:

Claim 1 of the present invention
An apparatus comprising: 











a digital magnetoresistive asymmetry (MRA) compensation circuit configured to: receive, from an analog-to-digital converter (ADC), a digital sample sequence corresponding to an analog signal; perform digital MRA compensation on the digital sample sequence; [[and]] output an MRA-compensated sample sequence; and a digital backend (DBE) configured to produce a bit sequence corresponding to the analog signal based on the MRA-compensated sample sequence.

Corresponding to claim 1 of the patent claim.
An apparatus comprising: 
a continuous-time front end (CTFE) configured to: receive an analog signal; perform analog offset compensation, configured to constrain an extremum of the analog signal to adjust a dynamic range of the analog signal based on an input range of an analog-to-digital converter (ADC), rather than to modify the analog signal to have a zero mean; the ADC, configured to convert the analog signal to a digital sample sequence; 
a digital magnetoresistive asymmetry (MRA) compensation circuit configured to perform digital MRA compensation on the digital sample sequence; 



a digital backend (DBE) subsystem configured to receive the digital sample sequence prior to digital MRA compensation; and a DBE configured to produce a bit sequence corresponding to the analog signal based on an output of the DBE subsystem and an output of the digital MRA compensation circuit


Claim 9 of the present invention 
A method comprising: receiving, at a digital 










magnetoresistive asymmetry (MRA) compensation circuit from an analog-to-digital converter (ADC), a digital sample sequence corresponding to an analog signal; performing digital MRA compensation on the digital sample sequence at the digital MRA compensation circuit; [[and]] outputting an MRA-compensated sample sequence from the digital MRA compensation circuit; and producing, at a digital backend (DBE), a bit sequence corresponding to the analog signal based on the MRA-compensated sample sequence.
Corresponding to claim 10 of the patent.
A method comprising: receiving an analog signal at a continuous-time front end (CTFE) circuit; performing, via the CTFE circuit, analog offset compensation configured to constrain an extremum of the analog signal to adjust a dynamic range of the analog signal based on an input range of an analog-to-digital converter (ADC), rather than to modify the analog signal to have a zero mean; converting the analog signal to a digital sample sequence via the ADC; performing, via a digital magnetoresistive asymmetry (MRA) compensation circuit, digital MRA compensation on the digital sample sequence; 





receiving, via a digital backend (DBE) subsystem, the digital sample sequence prior to digital MRA compensation; and generating, via a DBE, a bit sequence corresponding to the analog signal based on an output of the DBE subsystem and an output of the digital MRA compensation circuit.


Claim 16 of the present invention 
An apparatus comprising: a continuous time front end (CTFE) configured to: receive an original analog signal; 

generate an analog signal by adjusting a dynamic range of the original analog signal to correspond to an input range of an analog-to-digital converter (ADC); provide the analog signal to the ADC; the ADC[[)]] configured to convert [[an]] the analog signal to a digital sample sequence; a digital magnetoresistive asymmetry (MRA) compensation circuit configured to: receive the digital sample sequence from the ADC; perform digital MRA compensation on the digital sample sequence; and output an MRA-compensated sample sequence.
Corresponding claim 1 of the patetn.
An apparatus comprising: a continuous-time front end (CTFE) configured to: receive an analog signal; perform analog offset compensation, configured to constrain an extremum of the analog signal to adjust a dynamic range of the analog signal based on an input range of an analog-to-digital converter (ADC), rather than to modify the analog signal to have a zero mean; the ADC, configured to convert the analog signal to a digital sample sequence; a digital magnetoresistive asymmetry (MRA) compensation circuit configured to perform digital MRA compensation on the digital sample sequence; a digital backend (DBE) subsystem configured to receive the digital sample sequence prior to digital MRA compensation; and a DBE configured to produce a bit sequence corresponding to the analog signal based on an output of the DBE subsystem and an output of the digital MRA compensation circuit.



Claim Objections
Claims 2-8, 11-15, and 18-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Applicant’s arguments with respect to claim(s) s 1, 9 and 16  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NABIL Z HINDI whose telephone number is (571)272-7618. The examiner can normally be reached on MON-FRI from 5:30 AM to 1:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim, can be reached at telephone number 571-270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/NABIL Z HINDI/Primary Examiner, Art Unit 2688